

EXHIBIT 10.2
MARATHON PETROLEUM CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT


OFFICER


As evidenced by this Award Agreement and under the Amended and Restated Marathon
Petroleum Corporation 2012 Incentive Compensation Plan (the “Plan”), Marathon
Petroleum Corporation (the “Corporation”) has granted to [NAME] (the
“Participant”), an employee of the Corporation or a Subsidiary, on [DATE] (the
“Grant Date”), [NUMBER] Restricted Stock Units. The number of Restricted Stock
Units awarded is subject to adjustment as provided in the Plan, and the
Restricted Stock Units are subject to the following terms and conditions:


1.    Relationship to the Plan. This grant of Restricted Stock Units is subject
to all of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.


2.
Vesting and Forfeiture of Restricted Stock Units.



(a)    Subject to Paragraph 3, the Restricted Stock Units shall vest
incrementally in three cumulative annual installments, as follows:


(i)
one-third of the Restricted Stock Units shall vest upon the completion of the
service period which commences on the Grant Date and ends on the first
anniversary of the Grant Date;

(ii)
an additional one-third of the Restricted Stock Units shall vest upon the
completion of the service period which commences on the first anniversary of the
Grant Date and ends on the second anniversary of the Grant Date; and

(iii)
all remaining Restricted Stock Units shall vest upon the completion of the
service period which commences on the second anniversary of the Grant Date and
ends on the third anniversary of the Grant Date;



provided, however, that the Participant must be in continuous Employment from
the Grant Date through the completion of the service period as listed above for
each annual installment in order for the Restricted Stock Units for each annual
installment to vest. If the Employment of the Participant is terminated for any
reason (including non-Mandatory Retirement) other than death or Mandatory
Retirement, any Restricted Stock Units that have not vested as of the date of
such termination of Employment shall be forfeited to the Corporation.


(b)    Subject to Paragraph 3, the Restricted Stock Units shall immediately vest
in full, irrespective of the limitations set forth in subparagraph (a) of this
Paragraph 2, upon the occurrence of any of the following events:


(i)
the Participant’s death;

(ii)
the termination of the Participant’s Employment due to Mandatory Retirement; or

(iii)
the Participant’s Qualified Termination, provided, that the Participant has been
in continuous Employment from the Grant Date to the Qualified Termination.



1



--------------------------------------------------------------------------------






3.    Forfeiture of Restricted Stock Units if Award Not Timely Accepted. This
Award is conditioned upon and subject to the Participant accepting the Award by
signing and delivering to the Corporation this Award Agreement, or otherwise
electronically accepting the Award in such manner as the Committee may in its
discretion determine, no later than 11 months after the Grant Date. If the
Participant does not timely accept this Award, all Restricted Stock Units
subject to this Award shall be forfeited to the Corporation. In the event of the
Participant’s death or incapacitation prior to accepting the Award, the
Corporation shall deem the Award as being accepted by the Participant.


4.    Conditions Precedent. This Paragraph 4 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Corporation and its Subsidiaries are unique,
extraordinary and essential to the business of the Corporation and its
Subsidiaries, particularly in view of the Participant’s access to the
Corporation’s or its Subsidiaries’ confidential information and trade secrets.
Accordingly, in consideration of this Award Agreement and by accepting this
Award, the Participant agrees that in order to otherwise vest in any right to
payment of Restricted Stock Units under Paragraph 2, the Participant must
satisfy the following conditions to and including the vesting date for each
applicable annual installment or other applicable portion of the Award, and
including any dividend right under the Award, under the vesting provisions in
Paragraph 2:


(a)    The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product Partners; Gas; Genesis Energy, L.P.; Holly Energy Partners L.P.;
Magellan Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All
American Pipeline L.P.; Western Gas Equity Partners, or otherwise engage in any
business activity directly or indirectly competitive with the business of the
Corporation or any of its Subsidiaries as in effect from time to time.


(b)    The Participant agrees that during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates, the Participant will not, alone or in
conjunction with another party, hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
individual who is currently engaged, or was engaged at any time during the six
month period prior such event, as an employee, contractor or consultant of the
Corporation or any of its Subsidiaries.


(c)    The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the Corporation or any of its Subsidiaries,
or any of their employees, directors or shareholders; provided that this shall
not preclude the Participant from reporting to the Corporation’s management or
directors or to the government or a regulator conduct the Participant believes
to be in violation of the law or the Corporation’s Code of Business Conduct or
responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.


(d)    The Participant agrees and understands that the Corporation and its
Subsidiaries own and/or control information and material which is not generally
available to third parties and which the Corporation or its Subsidiaries


2



--------------------------------------------------------------------------------




consider confidential, including, without limitation, methods, products,
processes, customer lists, trade secrets and other information applicable to its
business and that it may from time to time acquire, improve or produce
additional methods, products, processes, customers lists, trade secrets and
other information (collectively, the “Confidential Information”). The
Participant acknowledges that each element of the Confidential Information
constitutes a unique and valuable asset of the Corporation and its Subsidiaries,
and that certain items of the Confidential Information have been acquired from
third parties upon the express condition that such items would not be disclosed
to the Corporation or a Subsidiary and the officers and agents thereof other
than in the ordinary course of business. The Participant acknowledges that
disclosure of the Confidential Information to and/or use by anyone other than in
the Corporation’s or its Subsidiaries’ ordinary course of business would result
in irreparable and continuing damage to the Corporation and its Subsidiaries.
Accordingly, the Participant agrees to hold the Confidential Information in the
strictest secrecy, and covenants that, during the term of the Participant’s
Employment or at any time thereafter, the Participant will not, without the
prior written consent of the Board, directly or indirectly, allow any element of
the Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by the
Participant or by any third parties, except in effecting the Participant’s
duties for the Corporation and its Subsidiaries in the ordinary course of
business.


(e)    The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs 4(a),
(b), (c) or (d), any unvested and unpaid portion of this Award at the time of
such breach shall be forfeited, and the rights of the Participant and the
obligations of the Corporation under this Award Agreement shall be satisfied in
full, in each case to the extent permitted by applicable law.


5.     Forfeiture or Repayment Resulting from Forfeiture Event.


(a)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause all of the Participant’s unvested
Restricted Stock Units to be forfeited by the Participant and returned to the
Corporation.


(b)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then with
respect to Restricted Stock Units granted under this Award Agreement that have
vested, the Committee may, but is not obligated to, require that the Participant
pay to the Corporation an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such previously vested Restricted
Stock Units as of the date such Restricted Stock Units vested or (ii) the value
of such previously vested Restricted Stock Units as of the date on which the
Committee makes a demand for payment of the Forfeiture Amount. Any Forfeiture
Amount shall be paid by the Participant within 60 days of receipt from the
Corporation of written notice requiring payment of such Forfeiture Amount.


(c)    This Paragraph 5 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
5 shall not apply to the Participant following the effective time of a Change in
Control.


(d)    Notwithstanding the foregoing or any other provision of this Award
Agreement to the contrary, the Participant agrees that the Corporation may also
require that the Participant repay to the Corporation any compensation paid to
the Participant under this Award Agreement, as is required by the provisions of
the Dodd-Frank Wall Street


3



--------------------------------------------------------------------------------




Reform and Consumer Protection Act and the regulations thereunder or any other
“clawback” provisions as required by law or by the applicable listing standards
of the exchange on which the Common Stock is listed for trading.


6.    Dividend and Voting Rights.


(a)    Limitations on Rights Associated with Restricted Stock Units. The
Participant shall have no rights as a shareholder of the Corporation, no
dividend rights (except as expressly provided in Paragraph 6(b) with respect to
Dividend Equivalent Rights) and no voting rights, with respect to the Restricted
Stock Units or any Shares underlying or issuable in respect of such Restricted
Stock Units until such Shares are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate or book entry or like action evidencing such Shares.


(b)    Dividend Equivalent Rights Distributions. As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall credit the Participant with a dollar amount equal to (i) the per share
cash dividend paid by the Corporation on its Common Stock on such date,
multiplied by (ii) the total number of Restricted Stock Units (with such total
number adjusted pursuant to Section 14 of the Plan) subject to the Award that
are outstanding immediately prior to the record date for that dividend (a
“Dividend Equivalent Right”). Any Dividend Equivalent Rights credited pursuant
to the foregoing provisions of this Paragraph 6(b) shall be subject to the same
vesting, payment, tax withholding and other terms, conditions and restrictions
as the original Restricted Stock Units to which they relate; provided, however,
that the amount of any vested Dividend Equivalent Rights shall be paid in cash.
No crediting of Dividend Equivalent Rights shall be made pursuant to this
Paragraph 6(b) with respect to any Restricted Stock Units which, immediately
prior to the record date for that dividend, have either been paid pursuant to
Paragraph 7 or forfeited pursuant to the terms of this Award.


7.    Nonassignability. Upon the Participant’s death, the Restricted Stock Units
(or Shares payable in respect thereof) and the Dividend Equivalent Rights shall
be transferred to the Participant’s estate. Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Stock Units (or Shares payable in respect thereof) or the Dividend
Equivalent Rights, and any attempt to sell, transfer, assign, pledge or encumber
any portion of the Restricted Stock Units (or Shares Payable in respect thereof)
or the Dividend Equivalent Rights shall have no effect.


8.    Timing and Manner of Payment of Restricted Stock Units. Subject to the
terms of the Plan and this Award, any Restricted Stock Units that vest pursuant
to Paragraph 2 shall be released and settled in whole Shares within 30 days of
the applicable vesting date by the Corporation delivering to the Participant a
number of Shares (in such manner as the Committee in its discretion may
determine, e.g., by entering such Shares in book entry form, and/or causing the
vested Shares to be deposited in an account maintained by a broker designated by
the Corporation) equal to the number of Restricted Stock Units subject to the
Award that vest on the vesting date, less tax withholdings as provided under
Paragraph 9.


9.    Taxes. Pursuant to the applicable provisions of the Plan, the Corporation
or its designated representative shall have the right to withhold applicable
taxes from the Shares otherwise deliverable to the Participant due to the
vesting of Restricted Stock Units pursuant to this Award Agreement (to the
extent such withholding does not violate Section 409A of the Code), or from
other compensation payable to the Participant, at the time of the vesting and
delivery of such Shares.




4



--------------------------------------------------------------------------------




10.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.


11.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Participant, adversely affect the rights of the Participant
hereunder.


12.    Officer Holding Requirement. Participant agrees that any Shares vested
under this Award shall be subject an additional holding period of one year from
the date on which the Award is settled, during which holding period such Shares
(net of Shares used to satisfy the applicable tax withholding requirements) may
not be sold or transferred by the Participant. This holding requirement shall
cease to apply upon the death, retirement or other separation from service of
the Participant during the holding period.


13.     Specified Employee. Notwithstanding any other provision of this Award
Agreement to the contrary, if the Participant is a “specified employee” within
the meaning of Section 409A of the Code as determined by the Corporation in
accordance with its established policy, any settlement of any amount described
in this Award Agreement which would be a payment of deferred compensation within
the meaning of Section 409A of the Code with respect to the Participant as a
result of the Participant’s “separation from service” as defined under Section
409A of the Code (other than as a result of death) and which would otherwise be
paid within six months of the Participant’s separation from service shall be
paid on the date that is one day after the earlier of (i) the date that is six
months after the Participant’s separation from service or (ii) the date that
otherwise complies with the requirements of Section 409A of the Code. The
payment of each amount under this Award Agreement is deemed as a “separate
payment” for purposes of Section 409A of the Code.


14.    Definitions. For purposes of this Award Agreement:


“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Corporation or the Subsidiary
that either (a) employs the Participant or (b) employed the Participant
immediately prior to the Participant’s termination of Employment.


“Forfeiture Event” means the occurrence of at least one of the following events:
(a) the Corporation is required, pursuant to a determination made by the
Securities and Exchange Commission or by the Audit Committee of the Board, to
prepare a material accounting restatement due to the noncompliance of the
Corporation with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Committee determines that (i) the
Participant knowingly engaged in the misconduct, (ii) the Participant was
grossly negligent with respect to such misconduct or (iii) the Participant
knowingly or grossly negligently failed to prevent the misconduct; or (b) the
Committee concludes that the Participant engaged in fraud, embezzlement or other
similar misconduct materially detrimental to the Corporation.




5



--------------------------------------------------------------------------------




“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, in effect at the time of the Grant Date, requiring
the mandatory retirement of officers and/or other employees upon reaching a
certain age or milestone.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.


“Share” means one share of Common Stock.




 
 
Marathon Petroleum Corporation
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
Authorized Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





6

